COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §
 SAMUEL CAMPOS,                                               No. 08-13-00289-CV
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                            109th District Court
                                               §
 TEXAS PROPERTY AND CASUALTY                                of Winkler County, Texas
 INSURANCE GUARANTY                            §
 ASSOCIATION for Reliance National                                (TC# 14,553)
 Indemnity Company, Impaired Insurer,          §

                  Appellee.

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 30TH DAY OF DECEMBER, 2014.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.